Citation Nr: 0716717	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-43 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hepatitis C.  

2.  The veteran had no complaints of, or treatment for, 
hepatitis C during service.  

3.  There is no competent medical evidence in the record that 
a relationship exists between the veteran's current 
hepatitis C disease and any disease, injury, or event during 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303  (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hepatitis C.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As relevant here, 
the record must establish: (1) a current disability of 
hepatitis C exists; (2) hepatitis C was incurred during 
service; and (3) a relationship exists between his current 
hepatitis and a disease, injury, or event incurred during 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).  There is no doubt that the veteran 
currently is diagnosed with hepatitis C, so the first 
requirement for service connection is met on this record.  
The evidence is less clear with respect to the inservice 
incurrence of hepatitis C.  The veteran's service medical 
records contain no treatment or examination notes concerning 
hepatitis C and the veteran does not claim that he was 
treated during service for the disease.  Rather, he argues 
that although the disease was not manifest until 2002, since 
he incurred some of the risk factors for hepatitis C during 
his active military service, the disease was incurred at that 
time.      

The generally-recognized risk factors for incurring 
hepatitis C include organ transplant, transfusion of blood or 
blood products prior to 1992, hemodialysis, 
accidental exposure to blood, intravenous drug use, 
intranasal cocaine use, high risk sexual activity, or other 
direct percutaneous exposure to blood by tattooing, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or shared shaving razors.  The veteran asserts 
three of these factors occurred during active service:  he 
received blood transfusions when his wound was tended; he was 
exposed to the blood of wounded soldiers on the battlefield; 
and he shared razors with others during service.  He also 
suggests he might have incurred hepatitis C from the 
inoculation gun used to give mass inoculations during 
service.  

The veteran stated that he was told by a doctor that multiple 
blood transfusions had been given to him after he was wounded 
in action in the Republic of Vietnam.  But while the record 
contains detailed treatment records for that wound, no 
medical evidence shows that any transfusions were given.  And 
evidence by a layperson of what a medical professional told 
him is not competent medical evidence because the medical 
information has been filtered through a layperson's 
understanding.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence).   Thus, the Board 
finds that the veteran did not incur hepatitis during service 
from blood transfusions.  

As for the other risk factors, the veteran is competent to 
testify that he often had scratched insect bites when he came 
into contact with the blood of wounded soldiers during combat 
in the Republic of Vietnam, that he shared razors with other 
soldiers, and that he received inoculations during service.  
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (lay person is 
competent to testify of the observable series of events 
leading to an injury).  This constitutes competent evidence 
that these events occurred and raise a possibility that the 
veteran became infected with hepatitis C during service.  But 
merely because one or more of the risk factors occurred does 
not mean that the veteran's current hepatitis C should be 
service-connected.  There must be competent medical evidence 
linking the current disability with a disease, injury or 
event during service.  

The record contains three opinions on this issue.  It is the 
responsibility of the Board to weigh the evidence, including 
medical evidence, to determine whether to give credit or to 
withhold the same so that the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  The veteran himself believes that since he some 
risk factors occurred during service and none occurred after 
service, he must have incurred hepatitis C during service.  
But while a layperson can provide evidence of observable 
events, he is not able to provide competent medical evidence 
as to the etiology of his disease.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).   Thus, 
his opinion is given no weight.  

The record also contains an October 2002 record of 
hepatitis C treatment by R. T.  In the history section of her 
report, she recorded that the veteran likely acquired the 
hepatitis virus by blood transfusion in Vietnam.  This 
statement is accorded no weight for three reasons.  First, 
the medical professional failed to discuss any other risk 
factors and provided no reasoning to support her statement.  
A medical opinion that is a bare conclusion is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Second, that statement is 
based on erroneous facts since the veteran's treatment 
records show that he was not given any transfusions during 
service and there is nothing in the record to show that she 
examined any medical records to reach such a conclusion.  A 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Finally, from its inclusion in the history portion of the 
treatment record and the wording of the statement, it appears 
to be a record of what the veteran told her.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, that 
opinion does not constitute competent medical evidence 
relating the veteran's current hepatitis C to a disease, 
injury, or event during service.  

The third nexus opinion is contained in the June 2006 
compensation and pension (C&P) examination report.  The 
examiner reviewed all of the records in the veteran's claims 
file, including the treatment records for his shoulder wound.  
He found no evidence in those medical records that the 
veteran had ever received a blood transfusion during service.  
As for the veteran's exposure to the blood of other soldiers 
on the battlefield, the examiner noted that there was no 
documentation of that.  And he considered that an unlikely 
cause of Hepatitis C without evidence of an open wound.  
Regarding the other risk factors, he noted that in the 
absence of better documentation, he could not provide any 
further opinion.  

Without a competent medical opinion connecting the veteran's 
currently-diagnosed hepatitis C with a disease, injury, or 
event during service, the third requirement for service 
connection has not been established.  As a result, the claim 
must be denied. 

The veteran argues that VA cannot point to clear and 
convincing proof that the veteran incurred hepatitis C at a 
time other than during service.  But the veteran 
misapprehends the legal requirements in establishing service 
connection.  In order to qualify for an award of service 
connection, the evidence in the record must establish each 
and every requirement for service connection.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Despite the evidence submitted by 
the veteran and the evidence obtained by VA, the record 
contains no competent medical evidence that provides a nexus 
between the veteran's current hepatitis C and his active 
military service.  

The veteran's representative argues that because the veteran 
served in combat in the Republic of Vietnam during war, his 
statements about his blood transfusions should be sufficient 
to establish that he incurred hepatitis C during service.  
Section 1154(b) of Title 38 of the United States Code 
provides that in the case of a veteran who engaged in combat 
with the enemy in active military service during a period of 
war, VA will accept as sufficient proof of inservice 
incurrence of a disease or injury alleged to have been 
incurred during service, satisfactory lay or other evidence 
of inservice incurrence if consistent with the circumstances, 
conditions, or hardships of such service.  Such proof will be 
sufficient notwithstanding the lack of official records of 
its incurrence and VA must resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b).   Inservice 
incurrence can be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).  

That provision is not relevant to the matter at issue here.  
This is not a situation where the fact of the veteran's 
injury during combat is in controversy.  There is no doubt 
that the veteran was wounded during combat.  But the events 
at issue here concern what happened later at the hospital, 
after the veteran was removed from combat.  The veteran has 
no personal knowledge that he received a transfusion while he 
was in the hospital.  Thus, the special evidence rule of 
38 U.S.C.A. § 1154(b) that provides extra credibility in 
combat situations does not apply here.  In any event, even if 
the veteran had received a blood transfusion, his claim would 
fail because the record contains no evidence that his current 
hepatitis C is related to active military service.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Whatever the evidence for the first two 
requirements for service connection, the only competent nexus 
opinion in the record is against the claim.  When the 
evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's December 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the March 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection for 
hepatitis C, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and asked the veteran to send 
information describing the evidence or the evidence itself to 
the address provided.  That letter did not explicitly invite 
the veteran to send VA whatever evidence he had "in his 
possession pertaining to his claim."  That invitation was 
sent to the veteran, however, in a February 2005 letter, 
which not only was sent long before the October 2006 
supplemental statement of the case, but in response to it, 
the veteran indicated he had no further evidence to submit.  
Similarly, while the December 2002 letter did not address 
what evidence was necessary with respect to the rating 
criteria for hepatitis C or the effective date of an award 
for service connection, such notice was sent to the veteran 
in a March 2006 letter.  In any event, service connection has 
been denied, making those issues moot.  

Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by the delay in receiving notice in some matters.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims file, obtaining his treatment records 
at VA facilities, and by providing him with a C&P 
examination.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


